Case 9:21-cv-81028-RKA Document 7 Entered on FLSD Docket 06/29/2021 Page 1 of 4




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

 COASTAL BREWING COMPANY, LLC,

        Plaintiff,                                                        CASE NO.: 9:21-CV-81028-RKA

 v.

 DUE SOUTH BREWING CO. INC.,

       Defendant
 ________________________________/

                    DUE SOUTH’S UNOPPOSED MOTION FOR EXTENSION
                          OF TIME TO RESPOND TO COMPLAINT

        Defendant, DUE SOUTH BREWING CO. INC. (“Due South”), by and through

 undersigned counsel, hereby, moves to extend the time in which to file its response to Plaintiff’s

 COASTAL BREWING COMPANY, LLC (“Coastal”) Complaint [D.E. 1] and state as follows:

        1.        On June 9, 2021, Coastal filed its Complaint against Due South.

        2.        On June 10, 2021, Due South was served with the Complaint.

        3.        Therefore, Due South’s response to the Complaint is due on or before July 1, 2021.

        4.        The undersigned has been retained to represent Due South in this matter.

        5.        The parties have begun meaningful discussions towards the resolution of the claims

 asserted as well as potential counterclaims.

        6.        Accordingly, in order to facilitate these discussions towards resolution, Due South

 requests an extension of time for 21 days, through July 22, 2021, to respond to Coastal’s

 Complaint.

        7.        Federal Rule of Civil Procedure 6(b) states that “[w]hen an act may or must be done

 within a specified time, the court may, for good cause, extend the time . . .with or without motion

                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:21-cv-81028-RKA Document 7 Entered on FLSD Docket 06/29/2021 Page 2 of 4

                                                                                                           CASE NO.: 9:20-CV-81028


 or notice if the court acts, or if a request is made, before the original time or its extension expires

 . . . .” FED. R. CIV. P. 6(b)(1)(A) (2015); see also, Boraks v. Daniels, 10-23095-CIV, 2011 WL

 4566218, at *1 (S.D. Fla. 2011).

           8.          This is Due South’s first request for an extension of time to respond to the

 Complaint, and it is made in good faith and not for the purposes of delay.

           9.          Coastal will not be prejudiced by the extension requested in this Motion.

           10.         The Parties have conferred, and Coastal does not oppose the relief sought herein.

           11.         A proposed Agreed Order has been attached hereto as Exhibit A.

           WHEREFORE, Defendant DUE SOUTH BREWING CO. INC. requests that the Court

 extend the time for Defendant to respond to the Complaint, up to and including Friday, July 30,

 2021, and any other relief this Court deems proper.

                                            LOCAL RULE 7.1(A)(3) CERTIFICATION

           Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that counsel for Due

 South conferred via telephone with counsel for Plaintiff Costal Brewing Co. on June 29, 2021 and

 Counsel for the Plaintiff Coastal Brewing Co. informed they do not oppose the relief requested

 herein.

 Dated: June 29, 2021                                             Respectfully submitted,


                                                                  By: /s/ Justin Levine
                                                                      JUSTIN LEVINE
                                                                      Florida Bar No.: 106463
                                                                      LIZZA CONSTANTINE
                                                                      Florida Bar No.: 1002945
                                                                      KATHERINE E. HERALD
                                                                      Florida Bar No.: 1022362

                                                                           COLE, SCOTT & KISSANE, P.A.
                                                                           2
                                                      COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:21-cv-81028-RKA Document 7 Entered on FLSD Docket 06/29/2021 Page 3 of 4

                                                                                                    CASE NO.: 9:20-CV-81028


                                                                    Counsel for Due South Brewing Co. Inc.
                                                                    Esperante Building
                                                                    222 Lakeview Avenue, Suite 120
                                                                    West Palm Beach, Florida 33401
                                                                    Telephone (561) 383-9222
                                                                    Facsimile (561) 683-8977
                                                                    E-mail: justin.levine@csklegal.com
                                                                    E-mail: lizza.constantine@csklegal.com
                                                                    E-mail: katherine.herald@csklegal.com




                                                                    3
                                               COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:21-cv-81028-RKA Document 7 Entered on FLSD Docket 06/29/2021 Page 4 of 4

                                                                                                       CASE NO.: 9:20-CV-81028



                                                     CERTIFICATE OF SERVICE



         IT IS HEREBY CERTIFIED that on June __, 2020, the foregoing document was filed electronically

 with the Clerk of the Court using CM/ECF. It is also certified the foregoing document is being served on all

 counsel of record identified on the attached Service List in the manner specified, either via transmission

 of Notices of Electronic Filing generated by CM/ECF or by some other authorized manner, or a

 combination thereof, so as to comply with the requirements of Local Rule 5.4 and other applicable rules

 and procedures.




                                                                       4
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
